OPINION — AG — A REASONABLE INTERPRETATION OF BOTH STATUTES WOULD REQUIRE THE COUNTY  CLERK TO RECORD THE RELEASE OF MORTGAGE FREE OF CHARGE WHEN SO REQUESTED BY THE COMMISSIONERS OF THE LAND OFFICE PURSUANT TO 64 O.S. 1961 152 [64-152], IF THE INSTRUMENT IS INCIDENTALLY OR DIRECTLY RELATED TO THE DUTIES OF THEIR OFFICE. ON THE OTHER HAND, THE MORTGAGOR MUST, IN ALL CASES, PAY THE EXPENSES OF RECORDING THE RELEASE OF MORTGAGE PURSUANT TO 46 O.S. 1961 16 [46-16]. IF THE MORTGAGOR PAYS THE FEE TO THE COMMISSIONERS, THE COMMISSIONERS SHOULD FORWARD THE FEE TO THE COUNTY CLERK WHO PERFORMED THE SERVICE. THIS OPINION SUPERSEDES (OVERRIDES) THE OPINION OF THIS OFFICE DATE JULY 13, 1935. (JOSEPH MUSKRAT)